An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Rothenberger on 11/15/2021.

The application has been amended as follows: 

	In claim 3 please replace “claim 3” with “claim 1”.
	In claim 3 please insert “gum” after “the silicone”.

	These amendments are made to ensure the clarity of the claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090. The examiner can normally be reached Monday to Friday, 10 am till 5 pm.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.




/MARGARET G MOORE/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        

Mgm
11/15/2021